Name: Commission Regulation (EEC) No 1089/81 of 22 April 1981 on arrangements for imports into the Community of certain textile products (category 81) originating in Korea
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 113/ 16 25 . 4. 81Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1089/81 of 22 April 1981 on arrangements for imports into the Community of certain textile products (category 81 ) originating in Korea HAS ADOPTED THIS REGULATION : Article 1 Importation into the Community of the category of products originating in Korea and specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2 ( 1 ). Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in third countries (*), as last amended by Regulation (EEC) No 3553/80 (2), and in particular Articles 11 and 15 thereof, Whereas Article 1 1 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into the Community of women's , girls ', and infants' outer garments (category 81 ), originating in Korea, have exceeded the level referred to in Article 11 (3) ; Whereas, in accordance with Article 1 1 (5), Korea was notified of a request for consultations on 28 January 1981 ; whereas, following these consultations it is desir ­ able to make the products in question subject to quantitative limitation for the years 1981 and 1982 ; Whereas Article 11 ( 13) ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to the aforesaid Regulation ; Whereas the products in question exported from Korea between 1 January 1981 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1981 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, 1 . The products as referred to in Article 1 , shipped from Korea to the Community between 1 January 1981 and the date of entry into force of this Regula ­ tion , which have not yet been released for free circula ­ tion, shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period . 2 . Imports of products shipped from Korea to the Community after the entry into force of this Regula ­ tion shall be subject to the double-checking system described in Annex V to Regulation (EEC) No 3059/78 . 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Korea on or after 1 January 1981 and released for free circulation shall be set off against the quantitative limits established for 1981 . Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 April 1981 . For the Commission Ã tienne DAVIGNON Vice-President ( ») OJ No L 365, 27 . 12 . 1978 , p . 1 . (2 ) OJ No L 381 , 31 . 12. 1980, p . 1 . 25 . 4 . 81 Official Journal of the European Communities No L 113/ 17 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1981 ) Description Third countries Member States Units Quantitative limits from 1 January to 31 December 1981 1982 81 61.02 Women's , girls ', and infants ' South D Tonnes 1 300 1 306 B lb) outer garments : Korea F 220 252 lie) B. Other : I 38 60 e) 8 aa) BNL 175 200 9 aa) 61.02-07 ; 22 ; Women's , girls' and infants ' UK 350 401 bb) 23 ; 24 ; 85 ; woven bath robes, dressing IRL 5 6 cc) 90 ; 91 ; 92 gowns, bed jackets and DK 250 251 similar indoor wear and GR 5 8 outer garments, except garments of categories 6 , 7 , EEC 2 343 2 484 15 A, 15 B, 21 , 26 , 27, 29 , 76 , 79 and 80 , of wool , of cotton or of man-made textile fibres